Case: 11-14228         Date Filed: 07/25/2012   Page: 1 of 2

                                                                        [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-14228
                                        Non-Argument Calendar
                                      ________________________

                              D.C. Docket No. 9:11-cr-80060-DMM-1


UNITED STATES OF AMERICA,
llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellee,

                                                 versus

GARFIELD BIRMINGHAM,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                            (July 25, 2012)

Before CARNES, WILSON and FAY, Circuit Judges.

PER CURIAM:

         Gary Kollin, appointed counsel for Garfield Birmingham, has filed a motion

to withdraw on appeal, supported by a brief prepared pursuant to Anders v.
              Case: 11-14228     Date Filed: 07/25/2012   Page: 2 of 2

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Birmingham’s conviction and sentence are AFFIRMED.




                                          2